DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 13 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “common excipients” in the claim is a relative term which renders the claim indefinite. The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is thus unclear what makes an excipient “common” (and thus within the scope of the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication 2014/0350064).
Chen discloses pharmaceutical compositions comprising an agent that possesses or maintains serotonin activity (abstract). Examples of such compounds include N,N-dimethyltryptamine and ritanserin (paragraph [43] and claim 34). Combinations of such compounds are also suggested by Chen (paragraph [78]).
Thus, Chen discloses compositions comprising the individual elements instantly recited (N,N-dimethyltryptamine and ritanserin) and together these would provide a composition as recited by instant claim 1.  However, Chen is not anticipatory insofar as the combinations must be selected from various locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Additionally and alternatively, it is generally prima facie obvious to combine two compositions (i.e. N,N-dimethyltryptamine and ritanserin), each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Thus, instant claims 1, 3-4, and 6 are rendered prima facie obvious.
Instant claim 5 recites the further inclusion of a monoamine oxidase inhibitor, and such an agent s suggested as included by Chen (paragraph [42]).
Instant claim 7 recites that there are instructions on how to administer the compounds. Instructions are not discussed by Chen. However, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III).
Instant claim 8 recites that the product is prepared for oral and other administrations such as subcutaneous, and Chen teaches both oral and subcutaneous ways of administering the composition (paragraph [54]). Instant claim 22 further limits the oral options, and subcutaneous still reads upon the overall list of options recited.
Instant claims 11 and 22-25 recite the product for use in neurological disorders, and Parkinson’s disease is taught as a disease to be treated by the composition disclosed by Chen (paragraphs [6] & [16]).
	Instant claim 16 recites that the agents are physically separated. And Chen teaches that agents can be each individually associated with a carrier substance (paragraph [48]).

Response to Arguments
The Applicant argues that Chen et al. does not teach or suggest the inclusion of two or more second agents possessing or maintaining serotonin activity. The paragraph cited in the rejection rationale (paragraph [78]) instead is directed to the addition of any active agent but does not provide suggestion to add the specific second agent taught by Chen et al.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. With respect to the combination of actives, the Examiner considers Chen et al. to suggest adding any additional active agent in paragraph [78], and there is no reason to read it more narrowly as to be excluding the addition of active agents not taught therein. Thus, combinations of active agents from within the disclosure of Chen et al. 
Furthermore, the rejection rationale presented stated the alternative (and additional) rationale that it is generally prima facie obvious to combine two compositions (i.e. N,N-dimethyltryptamine and ritanserin), each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. No arguments were presented with respect to this rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699